United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Albany, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Katherine Smith, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-456
Issued: June 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 5, 2007 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ July 27, 2007 merit decision denying his occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained
an injury causally related to factors of his federal employment.
FACTUAL HISTORY
This is the second time this case has been before the Board. On December 8, 2006 the
Board set aside the Office’s May 31, 2005 decision denying appellant’s occupational disease

claim and remanded the case for further development of the medical evidence.1 The facts and
the circumstances of that decision are incorporated herein by reference.
On March 14, 2003 appellant filed an occupational disease claim alleging that he
experienced lightheadedness and was unable to function normally as a result of his exposure to
his workplace environment. He alleged that the air he breathed on a daily basis was filled with
dust, irritating particles and allergens.
Dr. Richard Rubin, a Board-certified internist, treated appellant for complaints of vertigo
and congested sinuses and opined that his condition was clearly exacerbated by his work
environment, based on repeated trials of absence and return to work. Dr. Gavin Setzen, a Boardcertified otolaryngologist, diagnosed chronic allergic rhinosinusitis and opined that appellant’s
symptoms were caused by mold, dust and mite exposure at work. Dr. Scott Osur, a Boardcertified allergist and immunologist, diagnosed perennial allergic rhinitis, with a significant
component of vasomotor rhinitis, in which irritants such as dust and other particulate matter can
irritate nasal symptoms on an irritative rather than allergic basis. He also concluded that the
below average relative humidity in appellant’s work area contributed to his respiratory
symptoms. Noting that his symptoms increased within several hours of returning to work,
Dr. Osur opined that appellant’s condition was exacerbated by his work environment.
By decision dated June 12, 2003, the Office denied appellant’s claim on the grounds that
the medical evidence failed to establish that his diagnosed condition was causally related to
exposure in the workplace. On June 14, 2004 an Office hearing representative affirmed the
Office’s denial of appellant’s claim. By decision dated May 31, 2005, the Office denied
modification of the hearing representative’s June 14, 2004 decision. The Office accepted as
established that there was low humidity and dust in the work environment. However, the Office
found that the medical evidence was not well rationalized and did not support a causal link
between established work factors and a diagnosed medical condition. On March 23, 2006 the
Office denied appellant’s request for reconsideration, finding that the evidence submitted was
insufficient to warrant merit review.
Appellant sought review by the Board. By decision dated December 8, 2006, the Board
found that the case was not in posture for a decision. Noting that the evidence of record
supported appellant’s occupational disease claim, the Board remanded the case to the Office for
further development of the medical evidence. The Board instructed the Office to prepare a
statement of accepted facts and refer appellant for a second opinion examination, in order to
obtain a rationalized opinion as to whether his current condition was causally related to factors of
his federal employment.
On remand, the Office referred appellant, together with a statement of accepted facts and
the entire medical record, to Dr. Krishnan Raghavan, a Board-certified internist, for a second
opinion examination and an opinion as to whether he suffered from any diagnosed condition that
could be related to his federal employment. In an undated report of his March 19, 2007
examination, Dr. Raghavan reviewed appellant’s medical history, noting that his symptoms
began shortly after he started working at the employing establishment. He reported that
1

Docket No. 06-1395 (issued December 8, 2006).

2

appellant experienced an initial episode of lightheadedness in early 2002. Dr. Raghvan’s
examination revealed patent nasal passages. There were no adventitious sounds in the lungs.
The chest was resonant to percussion and showed equal expansion. Dr. Raghavan noted that the
indoor air quality study performed at the employing establishment in April 2003 showed levels
of dust well below limits that would be considered safe for daily exposure. Objective data
included a March 26, 2007 report of a computerized tomography scan of the thorax, which
showed no evidence for adenopathy or confluent parenchymal disease. A March 23, 2007
pulmonary function test showed normal pulmonary function. Dr. Raghavan diagnosed chronic
rhinosinusitis. He indicated that appellant was currently in stable health without limitation on his
activities and with no ongoing symptoms. Dr. Raghavan stated:
“The initial episode in May 2002 happened at work. Review of the information
available, including the opinions of his doctors, the testing so far and the report of
the indoor air-quality study at his former workplace, does not confirm that any
exposure at work was the cause of his symptoms.”
In a May 9, 2007 work capacity evaluation, Dr. Raghavan stated that appellant was capable of
performing his usual job.
By decision dated July 27, 2007, the Office denied modification its May 31, 2005
decision. The Office found that the medical evidence did not establish that appellant’s condition
was caused by factors of employment.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that any specific condition or disability for work for which he
claims compensation is causally related to the employment injury.3 In an occupational disease
claim, to establish that an injury was sustained in the performance of duty, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or

2

5 U.S.C. § 8101 et seq.

3

20 C.F.R. § 10.115(e), (f) (1999). See Gary M. DeLeo, 56 ECAB 656 (2005). See also Jacquelyn L. Oliver,
48 ECAB 232, 235-36 (1996). Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence. See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors must be based on a complete factual and medical background of the claimant. Victor J.
Woodhams, 41 ECAB 345, 352 (1989). Additionally, in order to be considered rationalized, the opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.

3

condition; and (3) medical evidence establishing that the diagnosed condition is causally related
to the employment factors identified by the claimant.4
Section 8123 of the Act provides that, if there is a disagreement between the physician
making the examination for the United States and the employee’s physician, the Office shall
appoint a third physician who shall make an examination.5
ANALYSIS
On March 14, 2003 appellant filed an occupational disease claim alleging that he
experienced lightheadedness and was unable to function normally as a result of his exposure to
his workplace environment. He alleged that the air he breathed on a daily basis was filled with
dust, irritating particles and allergens and that his chronic allergic rhinosinusitis was exacerbated
by his work environment. By decision dated July 27, 2007, the Office affirmed its May 31, 2005
denial of appellant’s claim. Relying on Dr. Raghavan’s second opinion report, the Office found
that the medical evidence failed to establish that appellant’s condition was caused by factors of
employment.
The Board finds that there is an unresolved conflict in medical opinion between
Dr. Raghavan, the Office’s referral physician and appellant’s treating physicians. Dr. Raghavan
diagnosed chronic rhinosinusitis and indicated that appellant was currently in stable health
without limitation on his activities and with no ongoing symptoms. He stated that his review of
the information available, including the opinions of his physician’s, the testing so far and the
report of the indoor air-quality study at appellant’s former workplace, did not confirm that any
exposure at work was the cause of his symptoms. By contrast, appellant’s physicians opined that
his work environment was responsible for his diagnosed condition. Dr. Rubin opined that his
conditions of vertigo and congested sinuses were clearly exacerbated by his work environment,
based on repeated trials of absence and return to work. Dr. Setzen diagnosed chronic allergic
rhinosinusitis and opined that appellant’s symptoms were caused by mold, dust and mite
exposure at work. Dr. Osur diagnosed perennial allergic rhinitis, with a significant component of
vasomotor rhinitis, in which irritants such as dust and other particulate matter can irritate nasal
symptoms on an irritative rather than allergic basis. He concluded that the below average
relative humidity in appellant’s work area contributed to his respiratory symptoms. Noting that
his symptoms increased within several hours of returning to work, Dr. Osur opined that
appellant’s condition was exacerbated by his work environment.
Section 8123 of the Act provides that, if there is a disagreement between the physician
making the examination for the United States and the employee’s physician, the Office shall
appoint a third physician who shall make an examination.6 The case, therefore, will be remanded
for an impartial medical specialist to resolve the conflict in the medical opinions. On remand,
4

Victor J. Woodhams, supra note 3.

5

5 U.S.C. § 8123(a); see also Charles S. Hamilton, 52 ECAB 110 (2000); Leonard M. Burger, 51 ECAB 369
(2000); Shirley L. Steib, 46 ECAB 39 (1994).
6

Id.

4

the Office should refer the case record and a statement of accepted facts to an appropriate
physician pursuant to section 8123(a) of the Act. Following this and such further development
as the Office deems necessary, the Office shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision due to a conflict in medical
opinion.
ORDER
IT IS HEREBY ORDERED THAT the July 27, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: June 20, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

